DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive:
Applicant essentially argues “neither the alarm itself nor any system delivering the alarm message implements any corrective action…” thus the alarm cannot be the monitoring service.
Applicant’s arguments are not persuasive because (i) under broadest reasonable interpretation, a corrective action is any action that is intended to achieve the correction the problem. In order to achieve correction of a any specific problem, the specific problem first needs to be acknowledged that it has indeed occurred, it may need to be reported to an entity that is able and/or assigned to resolve the problem, the problem may need to be diagnosed/ troubleshooted, a module may need to be replaced or fixed, verification of the solution may be needed, etc. Any of these steps are for the purpose of achieving correction of the problem. It should also be noted that a corrective action does not necessarily guarantee the actual correction of the problem, it only guarantees an attempt, or at least one step; (ii) applicant also admits in claim 27 that a corrective action can be only an alert; (iii)
Applicant essentially argues that Nixon is concerned with monitoring equipment in a process plant while Ansari is concerned with automatically providing software patches, and so Ansari’s software patch cannot be a part of self-healing automated recovery of an underlying monitored process in a process plant.
Applicant’s arguments are not persuasive because Nixon’s system 10 includes hardware/software components, such as controllers 40 and modules 70, which can definitely could be repaired using a patch. I addition, Ansari is not only concerned witch patches. Abstract teaches also other means of healing, such as fixes and updates automatically transmitted via network. Nixon is updating configuration remotely in [0004], [0108], and other locations. Ansari Thus is applicable to Nixon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-30, and 32-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nixon (US 2018/0109955 A1).
For claim 21, Nixon teaches a historian system comprising one or more processors and one or more computer readable media, the one or more computer readable media including instructions stored thereon that when executed by the historian system implement (see figure 1A; view block 62 in combination with workstation 30/32 as said historian comprising): an execution role, a current health state, a memory cache worker role, a monitoring service, at least one rule, and at least one corrective action (see figure 1L, paragraphs [0178], [0008], [0084], [0087], [0098], [0109-0110], [0120], and other locations: “Azure”, by definition includes cache worker role; view each underlying monitored process of each alarm as said execution role; view criteria as said rule; view problems and troubles identified that need to be alerted using alarms and troubleshooted and/or information presented in the alarms as said monitoring and health state); wherein the execution role is configured to transmit the current health state to the memory cache worker role (see locations pointed to above: health state, alarms, and other information is transmitted via the notification hub 196, which includes and uses the cache worker role to perform its function); wherein the memory cache worker role is configured to receive and store data representing the current health state (see locations pointed to above: caching is storing by definition); wherein the monitoring service is configured to monitor the current health state (see locations pointed to above); wherein the monitoring service is configured to compare a retrieved current health state with the at least one rule (see location pointed to above, [0173], and other locations: view alarm meeting criteria as said comparing), and wherein the monitoring service is configured to automatically implement the at least one corrective action on the execution role in response to a health state of the execution role triggering the at least one rule (see locations pointed to above: once criteria is met, alarm is sent and displayed; view said as triggering).

For claim 23, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the at least one rule is at least one domain-specific rule specific to a domain of the historian system (see [0173] and other locations pointed to above each alarm criteria applies to a specific device 44/46; view all monitoring/control of specific devices as said domain of a device).

For claim 24, Nixon teaches the limitations of claim 23 for the reasons above and further teaches the at least one domain-specific rule is customized based on a responsibility of the execution role associated therewith (each device 44/46 criteria is specific customized to its respective alarm). 

For claim 25, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the execution role is two or more execution roles; and wherein the at least one rule is a default rule common to the two or more execution roles (see [0135] and other locations: view two or more user login events as said (monitoring login) execution roles, causing a default indicator or rule/criteria). 

For claim 26, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the execution role comprise at least one of a web role and a worker role (see rejection to claim 25: view user login via mobile device 14 over the internet/web as said web role). 

For claim 27, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the at least one corrective action comprises at least one of a reboot, an alert, 

For claim 28, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the monitoring service comprises a kernel of the historian system (see [0097] and other locations: every computer system has an operating system which includes a kernel). 

For claim 29, Nixon teaches the limitations of claim 21 for the reasons above and further teaches the historian system comprises a communications infrastructure, a process controller, and sensors (all functionalities of claim 21 include sensing a problem (sensor), processing it (process controller), and communicating it (communication infrastructure). 

For claims 30 and 32-37, the claims recite essentially similar limitations as claims 21-28 respectively. Claims 30-37 are a system including a medium and method steps.

For claim 38, Nixon teaches the limitations of claim 30 for the reasons above and further teaches the historian system comprises a process controller network, a SCADA system, and/or an EMI/OI system (see figure 1A: the process is distributed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2018/0109955 A1), in view of Ansari (US 2004/0153823 A1).
For claim 22, 
Nixon teaches the limitations of claim 21 for the reasons above.
Nixon does not explicitly teach the at least one corrective action comprises a self-healing automated recovery of the execution role in the historian system.
However, Ansari teaches the at least one corrective action comprises a self-healing automated recovery of the execution role in the historian system (see abstract and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon to include “the at least one corrective action … system”, as taught by Ansari, because each one of Nixon and Ansari teach monitoring for faults and recording history therefore they are analogous arts and because problem need to be corrected to improve reliability (see abstract and other locations).

For claim 31, 
The claim recites essentially similar limitations as claim 22. Claim 31 is a system including a medium and method steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Olivier et al. (US 2007/0088974 A1) teaches Cache worker role but not other limitations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114